Order, so far as appealed from, modified by directing that plaintiffs amplify their bill of particulars so as to show what part of the $6,600 alleged in paragraph 10 of the amended complaint is allocated to the ten uncompleted intermittents prior to the defendant’s alleged wrongful refusal to accept the completed intermittents, and what part of the said $6,600 is allocated to the subsequent cost on said uncompleted intermittents, and as so modified, affirmed, without costs of this appeal to any party. All concur. (The portion of the order appealed from fails to fully grant defendant’s motion for a further bill of particulars.) Present — -Taylor, P. J., Harris, McCurn, Larkin and Love, J J.